In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00258-CV
      ___________________________

   IN THE INTEREST OF J.D., A CHILD



 On Appeal from County Court at Law No. 1
          Wichita County, Texas
       Trial Court No. 13166-JR-E


Before Sudderth, C.J.; Gabriel and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

       Appellant Mother attempts to appeal from the “Decree of Termination,”

terminating her parental rights to J.D. The trial court signed the termination order on

June 11, 2019; thus, Mother’s notice of appeal was due on Tuesday, July 1, 2019. See

Tex. Fam. Code Ann. § 263.405(a) (providing that appeals from final termination

orders are accelerated); Tex. R. App. P. 26.1(b) (requiring notice of appeal in an

accelerated case to be filed within twenty days of appealable order or judgment).

Mother did not file her notice of appeal until July 12, 2019.

       On July 17, 2019, we notified Mother that it appeared we lacked jurisdiction

over this appeal because the notice of appeal was not timely filed. See Tex. R. App. P.

26.1(b). We advised her that this appeal could be dismissed unless she, or any party

desiring to continue the appeal, filed a response showing grounds for continuing the

appeal on or before July 29, 2019. See Tex. R. App. P. 42.3(a), 43.2(f). Mother did not

file a response.

       The time for filing a notice of appeal is jurisdictional in this court, and absent a

timely-filed notice of appeal or extension request, we must dismiss the appeal. See

Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex.

1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A motion for extension of

time is necessarily implied when an appellant acting in good faith files a notice of

appeal beyond the time allowed by rule 26.1 but within the fifteen-day period in which

the appellant would be entitled to move to extend the filing deadline under rule 26.3.
                                            2
See Jones, 976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; see also Tex. R. App. P. 26.1,

26.3. However, when a motion for extension is implied, it is still necessary for the

appellant to reasonably explain the need for an extension. See Jones, 976 S.W.2d at

677; Verburgt, 959 S.W.2d at 617.

      Because Mother’s notice of appeal was untimely and because Mother did not

provide a reasonable explanation for needing an extension, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 2, 25.1(b), 26.3, 42.3(a), 43.2(f), 44.3; Jones,
976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; see also In re K.A.F., 160 S.W.3d 923,

928 (Tex. 2005) (affirming appellate court’s judgment dismissing appeal from

termination order for want of jurisdiction because notice of appeal was filed more

than twenty days after the trial court’s judgment was signed); In re D.R., 02-15-00251-

CV, 2015 WL 5172960, at *1 (Tex. App.—Fort Worth Sept. 3, 2015, no pet.) (mem.

op.) (dismissing appeal from termination order for failure to timely file notice of

appeal); In re A.N.C., No. 02-09-00429-CV, 2010 WL 1006410, at *1 (Tex. App.—

Fort Worth Mar. 18, 2010, no pet.) (mem. op.) (same).


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Delivered: August 22, 2019




                                            3